UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number811-22668 ETF Series Solutions (Exact name of registrant as specified in charter) 615 East Michigan Street Milwaukee, WI 53202 (Address of principal executive offices) (Zip code) Eric W. Falkeis ETF Series Solutions 615 E. Michigan St. Milwaukee, WI53202 (Name and address of agent for service) (414) 765-5301 Registrant's telephone number, including area code Date of fiscal year end: March 31, 2013 Date of reporting period: September 30, 2012 Item 1. Reports to Stockholders. Semi-Annual Report September 30, 2012 AlphaClone Alternative Alpha ETF Ticker: ALFA AlphaClone Alternative Alpha ETF TABLE OF CONTENTS Page Letter to Shareholders 1 Portfolio Allocation 3 Schedule of Investments 4 Statement of Assets and Liabilities 10 Statement of Operations 11 Statement of Changes in Net Assets 12 Financial Highlights 13 Notes to Financial Statements 14 Frequency Distribution of Premiums and Discounts 21 Approval of Advisory Agreements and Board Considerations 22 Expense Example 25 Information About the Portfolio Holdings 27 Information About Proxy Voting 27 Privacy Policy 28 AlphaClone Alternative Alpha ETF Dear ALFA Shareholders, I would like to start by thanking you for your investment in the AlphaClone Alternative Alpha ETF (ALFA). This is the Semi Annual Report to Shareholders that covers the period from the fund’s launch on May 31, 2012 through September 30, 2012. We have been very pleased with the performance of the fund and its index since inception. From inception to September 30, 2012 the ALFA market price return was 12.88% and its NAV return was 12.48%. Although the S&P 500 Index during this time period provided a good environment in which to invest, we are very pleased with the fund’s performance versus this index. During the same period, while the markets have consistently stayed above their short and medium term moving averages, that could change very quickly depending on events in Europe and the resolution or lack thereof of the impending US “Fiscal Cliff” in January. Any of these events could have a profound effect on the US equity markets. Should something drastic happen, the AlphaClone Hedge Fund Long/Short Index’s dynamic hedge could be triggered. Historically, the hedge has been triggered when the S&P 500 ETF (SPY), closed below its 200 day moving average at any month end. While we believe this should provide a hedge against a protracted market down cycle, the strategy could still be susceptible to sudden, dramatic shocks. The performance of the fund can partially be attributed to several factors: First, the index’s current constituents have market capitalizations that tilt towards the large cap category, and tilt towards growth instead of value. During rising markets, the large cap, growth style stocks have typically outperformed the S&P 500. Apple, Inc. (AAPL) continues to be the most overweight component security. The top 6 holdings are rounded out by Simon Property, VISA, Delphi Automotive, News Corp and AIG. Thank you again for the confidence you have placed in us and for the opportunity to manage your assets in the fund. Sincerely, J. Garrett Stevens Chief Executive Officer Exchange Traded Concepts Must be preceded or accompanied by a prospectus. Past performance is not a guarantee of future results. Investments involve risk.Principal loss is possible.The AlphaClone Alternative Alpha ETF has the same risks as the underlying securities traded on the exchange through out the day.Redemptions are limited and often commission is charged on each trade.The fund can make short sales of securities, which involves the risk that losses in securities may exceed the original amount invested in a security. 1 AlphaClone Alternative Alpha ETF Investments by the fund in derivatives involve risks different from, and in certain cases, greater than the risks presented by more traditional investments.The fund is non-diversified, meaning it may concentrate its assets in fewer individual holdings than a diversified fund.Therefore, the fund is more exposed to individual stock volatility than a diversified fund.REITs may be affected by changes in the value of their underlying properties or mortgages or by defaults by their borrowers or tenants. Furthermore, these entities depend upon specialized management skills, have limited diversification and are, therefore, subject to risks inherent in financing a limited number of projects.In addition, the performance of a REIT may be affected by changes in the tax laws or by its failure to qualify for tax-free pass-through of income.Investments in securities of MLPs involve risks that differ from an investment in common stock.Holders of the units of MLPs have more limited control and limited rights to vote on matters affecting the partnership.There are also certain tax risks associated with an investment in units of MLPs.In addition, conflicts of interest may exist between common unit holders, subordinated unit holders and the general partner of an MLP, including a conflict arising as a result of incentive distribution payments.The performance of the fund may diverge from that of the index.Because the fund employs a representative sampling strategy, it may experience tracking error to a greater extent than a fund that seeks to replicate an index. The fund does not invest in hedge funds, but rather the fund invests in issuers that are favored investments of hedge funds and institutional investors.The fund may also invest in securities that are not included in the index or may overweight or underweight certain components of the index.The fund utilizes a representative sampling strategy, and that up to 20% of its holdings may have no relation to the index. AlphaClone and the fund are in no way affiliated with the hedge funds and/or institutional investors whose public filings are utilized to derive the index’s constituents. Public filings may not disclose all an investment manager’s positions. The AlphaClone Hedge Fund Long/Short Index represents equity securities that are favored by hedge funds and institutional investors in their public disclosures. The index is equal weighted with an overlap bias which gives a security held by twice the number of managers twice the weight. The index is reconstituted quarterly and can vary between being long only and market neutral. The index’s adjustment in long/short positions does not guarantee against market loss.You cannot invest directly in an index. The fund does not take defensive positions under any market conditions, including conditions that are adverse to the performance of the fund. Growth stocks typically are more volatile than value stocks; however, value stocks have a lower expected growth rate in earnings and sales. Fund holdings and sector allocations are subject to change at any time and should not be considered a recommendation to buy or sell any security.Please see the Schedule of Investments in this report for complete fund holdings. References to other mutual funds should not be interpreted as an offer of these securities. Opinions expressed are those of the fund manager and are subject to change, are not guaranteed and should not be considered a recommendation to buy or sell any security. The S&P 500 Index is a broad based unmanaged index of 500 stocks, which is widely recognized as representative of the equity market in general.The SPDR S&P 500 ETF (SPY) is a passively managed ETF that tracks the S&P 500 Index.You cannot invest directly in an index. Market cap is the market price of an entire company, calculated by multiplying the number of shares outstanding by the price per share. Exchange Traded Concepts LLC is the Adviser to AlphaClone Alternative Alpha ETF which is distributed by Quasar Distributors LLC.Quasar is affiliated with US Bancorp Fund Services LLC.Quasar is not affiliated with Exchange Traded Concepts LLC. 2 AlphaClone Alternative Alpha ETF PORTFOLIO ALLOCATION As of September 30, 2012 (Unaudited) Percentage of Sector Net Assets Manufacturing % Finance and Insurance Information Technology and Communications Professional, Scientific, and Technical Services Retail Trade Mining, Quarrying, and Oil and Gas Extraction Wholesale Trade Construction Transportation and Warehousing Utilities Health Care and Social Assistance Real Estate and Rental and Leasing Waste Management Services Short-Term and Other Net Assets TOTAL % TEN LARGEST FUND HOLDINGS As of September 30, 2012 (Unaudited) Percentage of Security Net Assets Apple Inc. % Simon Property Group Inc. Delphi Automotive PLC Motorola Solutions Inc. Visa Inc. Agrium Inc. News Corporation Priceline.com Inc. Amazon.com Inc. QUALCOMM Inc. TOTAL % 3 AlphaClone Alternative Alpha ETF SCHEDULE OF INVESTMENTS September 30, 2012 (Unaudited) Shares Value COMMON STOCKS – 94.1% Advertising – 1.1% Lamar Advertising Co. (a) $ Aerospace Product and Parts Manufacturing – 1.0% TransDigm Group Inc. (a) Airlines – 2.0% Delta Air Lines Inc. (a) United Continental Holdings Inc. (a) Architectural and Structural Metals Manufacturing – 0.9% Lincoln Electric Holdings Inc. Banks – 3.1% Bank Of America Corporation Sterling Financial Corporation Toronto-Dominion Bank Beverage Manufacturing – 2.0% Anheuser-Busch InBev – ADR Coca-Cola Company Building Equipment Contractors – 1.0% Quanta Services Inc. (a) Cable and Other Subscription Programming – 1.9% Charter Communications Inc. (a) Liberty Media Corporation (a) Clothing Stores – 0.9% Ross Stores Inc. Computers and Peripheral Equipment – 10.8% Apple Inc. The accompanying notes are an integral part of these financial statements. 4 AlphaClone Alternative Alpha ETF SCHEDULE OF INVESTMENTS September 30, 2012 (Unaudited) (Continued) Shares Value COMMON STOCKS (Continued) Computer Software – 3.2% CA Inc. $ Microsoft Corporation TeleCommunication Systems Inc. (a) Department Stores – 2.0% Dollar General Corporation (a) Sears Holdings Corporation (a) Electronic Commerce – 2.0% Amazon.com Inc. (a) Electronic Component Manufacturing – 1.0% TE Connectivity Limited (b) Financial Services – 3.1% 68 Mastercard Inc. Visa Inc. Furniture and Related Product Manufacturing – 1.2% Patrick Industries Inc. (a) Health and Personal Care Stores – 1.0% CVS Caremark Corporation Insurance Carriers – 4.9% 86 Alleghany Corporation (a) American International Group Inc. (a) Berkshire Hathaway Inc. – Class B (a) CNO Financial Group Inc. Internet Companies – 6.4% AsiaInfo-Linkage Inc. (a) Facebook Inc. (a) 46 Google Inc. (a) Liberty Global, Inc. (a) Pandora Media Inc. (a) Yahoo Inc. (a) The accompanying notes are an integral part of these financial statements. 5 AlphaClone Alternative Alpha ETF SCHEDULE OF INVESTMENTS September 30, 2012 (Unaudited) (Continued) Shares Value COMMON STOCKS (Continued) Internet Retailers – 2.1% 97 Priceline.com Inc. (a) $ Machinery Manufacturing – 1.0% Illinois Tool Works Inc. Medical Equipment and Supplies Manufacturing – 1.9% Teleflex Inc. VIVUS Inc. (a) Mining – 0.9% Ensco PLC Mining Machinery Manufacturing – 1.0% Joy Global Inc. Mobile Communications – 4.0% Motorola Solutions Inc. QUALCOMM Inc. Motion Picture Entertainment – 0.9% Imax Corporation (a) Motor Vehicle Parts – 2.1% Delphi Automotive PLC (a) Natural Gas Distribution – 1.0% Energy Transfer Equity, L.P. Newspapers and Media – 3.2% Gannett Company Inc. News Corporation Oil and Gas Extraction – 2.9% Chesapeake Energy Corporation Cobalt International Energy Inc. (a) Enterprise Products Partners L.P. Outpatient Care Centers – 1.0% HealthSouth Corporation (a) The accompanying notes are an integral part of these financial statements. 6 AlphaClone Alternative Alpha ETF SCHEDULE OF INVESTMENTS September 30, 2012 (Unaudited) (Continued) Shares Value COMMON STOCKS (Continued) Pesticide and Agricultural Chemical Manufacturing – 2.1% Agrium Inc. (a) $ Petroleum and Coal Products Manufacturing – 2.0% BP plc – ADR Chevron Corporation Pharmaceutical Manufacturing – 7.2% Alkermes PLC (a) Ironwood Pharmaceuticals Inc. (a) Onyx Pharmaceuticals Inc. (a) Pfizer Inc. Pharmacyclics Inc. (a) Valeant Pharmaceuticals International Inc. (a) Real Estate Management – 1.0% CBRE Group Inc. (a) Residential Building Construction – 1.0% 36 NVR Inc. (a) Semiconductor and Other Electronic Component Manufacturing – 2.7% Intel Corporation TriQuint Semiconductor Inc. (a) Systems Consulting Firms – 1.0% Alliance Data Systems Corporation (a) Tobacco Manufacturing – 1.0% Philip Morris International Inc. Toy Manufacturing – 0.8% LeapFrog Enterprises Inc. (a) Transportation Infrastructure – 1.0% Macquarie Infrastructure Company LLC The accompanying notes are an integral part of these financial statements. 7 AlphaClone Alternative Alpha ETF SCHEDULE OF INVESTMENTS September 30, 2012 (Unaudited) (Continued) Shares Value COMMON STOCKS (Continued) Travel Services – 0.9% TripAdvisor Inc. (a) $ Water and Sewage Systems – 0.9% Cia Saneamento Basico do Estado de Sao Paulo (SABESP) – ADR Wood Product Manufacturing – 1.0% Leucadia National Corporation TOTAL COMMON STOCKS (Cost $2,560,232) REITS – 3.8% Commercial Real Estate – 2.8% Simon Property Group Inc. Wireless Telecommunications – 1.0% American Tower Corp. TOTAL REITS (Cost $106,638) EXCHANGE TRADED FUNDS – 2.0% iShares MSCI Brazil Index Fund iShares MSCI South Korea Index Fund TOTAL EXCHANGE TRADED FUNDS (Cost $55,306) RIGHTS – 0.0% Department Stores – 0.0% Sears Hometown and Outlet Stores Inc (a) Expiration Date:10/8/2012, Strike Price:$15.00 TOTAL RIGHTS (Cost $922) The accompanying notes are an integral part of these financial statements. 8 AlphaClone Alternative Alpha ETF SCHEDULE OF INVESTMENTS September 30, 2012 (Unaudited) (Continued) Shares Value SHORT-TERM INVESTMENTS – 0.1% Money Market Funds – 0.1% STIT – Liquid Assets Portfolio – Institutional Class, 0.170% (b) $ TOTAL MONEY MARKET FUNDS (Cost $2,586) Total Investments (Cost $2,725,684) – 100.0% Liabilities in Excess of Other Assets – 0.0% ) TOTAL NET ASSETS – 100.0% $ (a) Non-income producing security. (b) Seven-day yield as of September 30, 2012. ADR American Depositary Receipt The accompanying notes are an integral part of these financial statements. 9 AlphaClone Alternative Alpha ETF STATEMENT OF ASSETS & LIABILITIES At September 30, 2012 (Unaudited) ASSETS: Investments in securities, at value (Cost $2,725,684) $ Receivables: Dividends and interest Total assets LIABILITIES: Payables: Management Fees Total liabilities NET ASSETS $ Net assets consist of: Paid-in capital $ Undistributed (Accumulated) Net Investment Income (Loss) Accumulated Net Realized Gain (Loss) on Investments Net Unrealized Appreciation (Depreciation) on Investments Net assets $ Shares outstanding^ Net asset value per share $ ^No par value, unlimited number of shares authorized. The accompanying notes are an integral part of these financial statements. 10 AlphaClone Alternative Alpha ETF STATEMENT OF OPERATIONS For the Period Ended September 30, 2012* (Unaudited) INVESTMENT INCOME Dividends $ Total investment income EXPENSES (NOTE 3) Management Fees Total expenses Net Investment Income (Loss) REALIZED & UNREALIZED GAIN (LOSS) ON INVESTMENTS Net realized gain (loss) on investments Change in net unrealized appreciation (depreciation) on investments Net realized and unrealized gain (loss) on investments Net increase (decrease) in net assets resulting from operations $ * Fund commenced operations on May 31, 2012. The information presented is for the period from May 31, 2012 to September 30, 2012. The accompanying notes are an integral part of these financial statements. 11 AlphaClone Alternative Alpha ETF STATEMENT OF CHANGES IN NET ASSETS Period Ended September 30, 2012* (Unaudited) INCREASE (DECREASE) IN NET ASSETS FROM: OPERATIONS Net investment income (loss) $ Net realized gain (loss) on investments Change in net unrealized appreciation (depreciation) on investments Net increase (decrease) in net assets resulting from operations CAPITAL SHARE TRANSACTIONS Proceeds from shares sold Net increase in net assets derived from net change in outstanding shares (a) Total increase (decrease) in net assets NET ASSETS Beginning of period — End of period $ Undistributed net investment income (loss) $ (a) Summary of capital share transactions is as follows: Period Ended September 30, 2012* (Unaudited) Shares Value Shares sold $ Net increase $ * Fund commenced operations on May 31, 2012. The information presented is for the period fromMay 31, 2012 to September 30, 2012. The accompanying notes are an integral part of these financial statements. 12 AlphaClone Alternative Alpha ETF FINANCIAL HIGHLIGHTS For a capital share outstanding throughout the period Period Ended September 30, 2012* (Unaudited) Net asset value at beginning of period $ INCOME FROM INVESTMENT OPERATIONS: Net investment income (loss) (a) Net realized and unrealized gain (loss) on investments Total from investment operations Net asset value, end of period $ Total Return %^ RATIOS/SUPPLEMENTAL DATA: Net assets at end of period (millions) $ Ratio of Expenses to Average Net Assets %# Ratio of Net Investment Income (Loss) to Average Net Assets %# Portfolio turnover rate 60 %^ (a) Calculated using the average shares outstanding method. * Fund commenced operations on May 31, 2012.The information presented is for the period fromMay 31, 2012 toSeptember 30, 2012. ^ Not annualized. # Annualized. The accompanying notes are an integral part of these financial statements. 13 AlphaClone Alternative Alpha ETF NOTES TO FINANCIAL STATEMENTS September 30, 2012 (Unaudited) NOTE 1 – ORGANIZATION AlphaClone Alternative Alpha ETF (the “Fund”) is one series of ETF Series Solutions (“ESS”) (the “Trust”), an open-end management investment company consisting of multiple investment series, organized as a Delaware statutory trust on February 9, 2012.The Trust is registered with the SEC under the Investment Company Act of 1940, as amended (the “1940 Act”), as an open-end management investment company and the offering of the Fund’s shares (“Shares”) is registered under the Securities Act of 1933, as amended (the “Securities Act”).The investment objective of the Fund is to seek investment results that, before fees and expenses, track the AlphaClone Hedge Fund Long/Short Index (the “Index”).The Fund commenced operations on May 31, 2012. Shares of the Fund are listed and traded on the NYSE Arca exchange.Market prices for the Shares may be different from their net asset value (“NAV”). The Fund issues and redeems Shares on a continuous basis at NAV only in blocks of 50,000 shares, called “Creation Units.” Creation Units are issued and redeemed principally in-kind for securities included in a specified universe.Once created, Shares generally trade in the secondary market at market prices that change throughout the day in amounts less than a Creation Unit.Except when aggregated in Creation Units, shares are not redeemable securities of a Fund.Shares of a Fund may only be purchased or redeemed by certain financial institutions (“Authorized Participants”).An Authorized Participant is either (i) a broker-dealer or other participant in the clearing process through the Continuous Net Settlement System of the National Securities Clearing Corporation or (ii) a DTC participant and, in each case, must have executed a Participant Agreement with the Distributor.Most retail investors do not qualify as Authorized Participants nor have the resources to buy and sell whole Creation Units.Therefore, they are unable to purchase or redeem Shares directly from the Fund.Rather, most retail investors may purchase shares in the secondary market with the assistance of a broker and are subject to customary brokerage commissions or fees. NOTE 2 – SIGNIFICANT ACCOUNTING POLICIES The following is a summary of significant accounting policies consistently followed by the Fund.These policies are in conformity with accounting principles generally accepted in the United States of America (“U.S. GAAP”). A. Security Valuation.All equity securities that are traded on a national securities exchange, except those listed on the NASDAQ Global Market® (“NASDAQ”) are valued at the last reported sale price on the exchange on which the security is principally traded.Securities traded on NASDAQ will be valued at the NASDAQ Official Closing Price (“NOCP”).If, on a particular 14 AlphaClone Alternative Alpha ETF NOTES TO FINANCIAL STATEMENTS September 30, 2012 (Unaudited) (Continued) day, an exchange-traded or NASDAQ security does not trade, then the mean between the most recent quoted bid and asked prices will be used.All equity securities that are not traded on a listed exchange are valued at the last sale price in the over-the-counter market.If a non-exchange traded security does not trade on a particular day, then the mean between the last quoted closing bid and asked price will be used. Securities for which quotations are not readily available are valued at their respective fair values as determined in good faith by the Board of Trustees.When a security is “fair valued,” consideration is given to the facts and circumstances relevant to the particular situation, including a review of various factors set forth in the pricing procedures adopted by the Fund’s Board of Trustees.The use of fair value pricing by the fund may cause the net asset value of its shares to differ significantly from the net asset value that would be calculated without regard to such considerations.As of September 30, 2012, the Fund did not hold any fair valued securities. As described above, the Fund utilizes various methods to measure the fair value of its investments on a recurring basis.U.S. GAAP establishes a hierarchy that prioritizes inputs to valuations methods.The three levels of inputs are: Level 1 – Unadjusted quoted prices in active markets for identical assets or liabilities that the Funds have the ability to access. Level 2 – Observable inputs other than quoted prices included in Level 1 that are observable for the asset or liability, either directly or indirectly. These inputs may include quoted prices for the identical instrument on an inactive market, prices for similar instruments, interest rates, prepayment speeds, credit risk, yield curves, default rates and similar data. Level 3 – Unobservable inputs for the asset or liability, to the extent relevant observable inputs are not available; representing the Funds’ own assumptions about the assumptions a market participant would use in valuing the asset or liability, and would be based on the best information available. The availability of observable inputs can vary from security to security and is affected by a wide variety of factors, including, for example, the type of security, whether the security is new and not yet established in the marketplace, the liquidity of markets, and other characteristics particular to the security.To the extent that valuation is based on models or inputs that are less observable or unobservable in the market, the determination 15 AlphaClone Alternative Alpha ETF NOTES TO FINANCIAL STATEMENTS September 30, 2012 (Unaudited) (Continued) of fair value requires more judgment.Accordingly, the degree of judgment exercised in determining fair value is greatest for instruments categorized in Level 3. The inputs used to measure fair value may fall into different levels of the fair value hierarchy.In such cases, for disclosure purposes, the level in the fair value hierarchy within which the fair value measurement falls in its entirety, is determined based on the lowest level input that is significant to the fair value measurement in its entirety. The following is a summary of the inputs used to value the Fund’s investments as of September 30, 2012: Description^ Level 1 Level 2 Level 3 Total Common Stocks $ $
